MEMORANDUM OPINION
                                         No. 04-09-00766-CV

                        Elsa Chavana GUAJARDO and R. Stephen McNally,
                                         Appellants

                                                  v.

                                       Ricardo CHAVANA, III,
                                               Appellee

                                                  v.

                                        Gloria Chavana Garcia,
                                              Intervenor

                     From the County Court At Law No. 1, Webb County, Texas
                                      Trial Court No. 10,089
                         Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 4, 2011

VACATED AND REMANDED

           The parties have filed an agreed motion requesting that we set aside the trial court’s

judgment without consideration of the merits, and remand the case to the trial court for rendition

of judgment in accordance with the settlement agreement reached by the parties which resolves

all issues among them involved in this appeal. The motion is granted. Without consideration of
                                                                                      04-09-00766-CV


the merits, we vacate the trial court’s judgment and remand the case to the trial court for

rendition of judgment in accordance with the parties’ settlement agreement. TEX. R. APP. P.

42.1(a)(2)(B); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San

Antonio 2001, no pet.). Costs of appeal are taxed against the party incurring same.

                                                PER CURIAM




                                              -2-